                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WHITNEY BROOKS,

              Plaintiff,

v.                                                       No. CV 21-531 WJ/CG

BYE UAS, INC., d/b/a
SILENT FALCON UAS TECHNOLOGIES,

              Defendant.

     ORDER EXTENDING DEFENDANT’S TIME TO FILE A RESPONSIVE PLEADING

        THIS MATTER is before the Court on Defendant BYE UAS, Inc.’s Unopposed

Motion to Extend Time to Answer, Move, or Otherwise Respond to Complaint (the

“Motion”), (Doc. 13), filed July 9, 2021. In the Motion, Defendant explains that the

parties are participating in mediation “on or before August 11, 2021.” Id. at 1.

Accordingly, Defendant requests an extension of either thirty days from the current

answer deadline of July 12, 2021, or fourteen days after the parties’ mediation,

“whichever period of time is longer[,]” for Defendant “to answer, move, or otherwise

respond to the Complaint, including the filing of a motion to dismiss based on binding

arbitration[.]” Id. at 1-2. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that Defendant BYE UAS, Inc.’s responsive

pleading to the Complaint is due either August 12, 2021, or fourteen days after the

parties’ scheduled mediation, whichever period of time is longer.
                           2
IT IS SO ORDERED.


                    ______________________________
                    THE HONORABLE CARMEN E. GARZA
                    CHIEF UNITED STATES MAGISTRATE JUDGE
